Whitlock, J.
It may be so intended.
Jones, J. and Doderidge, J. A. declaration shall not be taken by intendment.
Ashley. There is a precedent in 42 El. One having beated and wounded another, promised in consideration of a forbearance of a suit, to pay him as much money as he would expend, in getting cured: and on an averment in the declaration, that he spent so much, it was held well, enough. I do not recollect the name of the case.
Jones, J. and Doderidge, J. remained of the same opinion.
Doderidge, J. It seems to me that there may be some difference in the cases; for the wound remains.
Jones, J. There is no difference.
To which Doderidge, J. seemed to assent. Poph. 183.